     Case 1:14-bk-15182-GM       Doc 321 Filed 05/06/21 Entered 05/06/21 09:36:38               Desc
                                   Main Document Page 1 of 5



1
2
                                                                     FILED & ENTERED
3
4                                                                          MAY 06 2021
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY egonzale DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                               SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                         Case No.: 1:14-bk-15182-GM
14   Mark Alan Shoemaker                            CHAPTER 7
15                                                  TENTATIVE RULING ON OBJECTION AND
                                                    AMENDED OBJECTION TO CLAIM #14 OF
16
                                                    LILLIE BURTON (dkt. 275, 300)
17
                                                    Date:      May 4, 2021
18                                    Debtor(s).    Time:      10:00 AM
                                                    Courtroom: 302
19
20
     Initial Tentative Ruling on objection to claim #14 (dkt. 275)
21
              On October 28, 2010, Ms. Burton obtained a judgment in the superior court
22
     against Mr. Shoemaker for $13,097.37 to which were added costs of $70 and accrued
23
     interest of $1,626.27 through January 17, 2012 when an abstract of judgment was
24
     recorded. No other enforcement action was taken. (LASC NC052415) This judgment
25   was solely against Mr. Shoemaker, who originally filed the complaint in his own name in
26   what might have been a collection action against Ms. Burton. A copy of the judgment is
27   attached to the declaration of Elizabeth Quinn (dkt. 281) and although it does not state
28




                                                   -1-
     Case 1:14-bk-15182-GM       Doc 321 Filed 05/06/21 Entered 05/06/21 09:36:38             Desc
                                   Main Document Page 2 of 5



1    the reason for the arbitration award, it seems that this may be for attorney fees in
2    defending against Mr. Shoemaker’s complaint. But this is not relevant.
3           The enforcement power of the judgment ended on October 28, 2020. Because
4    of the bankruptcy, this is extended for 30 days after Ms. Burton receives notice that Mr.
5    Shoemaker’s discharge was denied. The law as to the extension to renew a judgment
6    due to a bankruptcy stay is set forth below.

7           The first critical question here is that the state court judgment was granted about

8    5 months after this bankruptcy case was filed and there is no evidence that Ms. Burton

9    was granted relief from the automatic stay. Although Shoemaker raised this as the basis

10   for his original objection to the Burton claim (dkt. 200), his current objection is solely on

11   the basis that the claim is barred because she failed to renew her judgment after 10

12   years. Nonetheless, the validity of the judgment is important and needs to be dealt this.

13          It is not surprising that there was no notice of the bankruptcy in the state court

14   action or that Shoemaker did not attempt to stop it due to the bankruptcy. Because

15   Shoemaker was the plaintiff in the state court action, there was no requirement that it be

16   stayed. Assuming that Burton’s judgment was merely the result of Shoemaker losing

17   his case against her (and there does not appear to have been a cross-complaint), there

18   was no need for her to seek relief from the automatic stay, even if she had known about

19   the bankruptcy. There is no notice of the bankruptcy on the state court docket. The

20   lawsuit was not listed as an asset of Shoemaker’s estate (schedule B) or as litigation

21   pending (statement of affairs). Ms. Burton is not on the original mailing matrix. Given

22   these circumstances, the automatic stay did not void this judgment. However, it is

23   possible that the Court is incorrect on the facts or the law and Mr. Shoemaker can

24   amend his objection to deal with this.
            Cal. Code of Civ. Proc. §683.020 states that a money judgment may not be
25
     enforced after the expiration of 10 years after the date of entry. The issue here is that
26
     there was a stay of enforcement due to the automatic stay, which ran from the date of
27
     filing of the Shoemaker bankruptcy (May 25, 2010) until the date that his discharge was
28




                                                  -2-
     Case 1:14-bk-15182-GM       Doc 321 Filed 05/06/21 Entered 05/06/21 09:36:38            Desc
                                   Main Document Page 3 of 5



1    denied (January 14, 2018). And although there was no stay, that denial of discharge
2    unquestionably became final no later than the dismissal of his appeal (December 5,
3    2019). 11 USC §362(c)(2)(C).
4           California law allows a judgment creditor to extend the enforcement date of a
5    judgment by renewing it within the 10 year effective time and this can be done even
6    though a stay of enforcement is in effect. Cal. Code Civ. Proc. §683.210. "Renewal

7    during a stay of enforcement does not affect the stay, but merely prevents the

8    termination of the period of enforceability." [16 Cal.L.Rev.Comm. Reports 1219 (1982)]

9    Ms. Quinn, original counsel for Ms. Burton, argues that the 10 year period can be further

10   extended per CCP 683.040. This is incorrect as to the facts of this case.

11          There is a conflict in the interpretation of how the automatic stay affects the act of

12   filing a renewal of a California judgment. The one thing that is clear is that the running

13   of the 10 year period is not stayed by the automatic stay. Rather, if the 10 years expires

14   during the existence of the automatic stay, there is a 30 day extension after notice of the

15   termination of the stay or its expiration under 11 USC §362. 11 USC §108(c).

16          There is no question that – as of March 1, 2021 (the date of Ms. Quinn’s

17   declaration) that Ms. Burton had not had notice of the denial of discharge or of this

18   objection to her claim. The only address known to Mr. Shoemaker or the court is that of

19   Ms. Quinn, as this is the address on the proof of claim. Ms. Quinn asks for a 120 day

20   extension to respond so that she has time to locate Ms. Burton and then give Ms.

21   Burton time to find legal counsel, if she so wishes. Obviously a continuance is needed

22   to locate and give notice to Ms. Burton.

23          I will continue this hearing to May 4, 2021 at 10:00 a.m. Ms. Quinn is to make

24   her best efforts to locate a proper mailing address for Ms. Burton and is to have her file
     a change of address with the court. Ms. Quinn is also to provide Mr. Shoemaker and
25
     the court with the current mailing address for Ms. Burton and to send Ms. Burton copies
26
     of the notice of discharge and of the objection to claim and of any other documents
27
     served by Mr. Shoemaker or the court on Ms. Burton. Ms. Quinn need not respond to
28




                                                  -3-
     Case 1:14-bk-15182-GM           Doc 321 Filed 05/06/21 Entered 05/06/21 09:36:38       Desc
                                       Main Document Page 4 of 5



1    anything on behalf of Ms. Burton unless Ms. Burton authorizes her to do so. Unless Ms.
2    Burton has filed a change of address, by April 20, Ms. Quinn is to file a response as to
3    her attempts to locate Ms. Burton.
4           Objections to the Declaration of Elizabeth Quinn are overruled; however, she is
5    incorrect as to the effect of CCP 683.040. In this case there is not possible reason that
6    the issuance of a writ was barred until the CCP. The bankruptcy is not a reason. There
7    is no evidence that Ms. Burton or her attorney ever tried to enforce the judgment other
8    than filing a proof of claim.
9
10
            Tentative Ruling on Amended Objection to claim #14 (dkt. 300)
11
            On February 18, 2010, Shoemaker filed a petition under chapter 13 (1:10-bk-
12
     15744), which was dismissed on March 15, 2010. The current chapter 7 case was filed
13
     on May 25, 2010. Shoemaker filed a motion to extend the automatic stay on May 26,
14
     2010 and set it for hearing on June 23, 2010 (dkt. 3). Apparently there was some
15
     problem with that hearing date and on June 24, 2010 he filed an application to shorten
16
     time for a hearing on that motion (dkt. 9). The application to shorten time was denied
17
     on July 6, 2010 (dkt. 11) and the hearing was set for August 4, 2010. The court entered
18
     its order denying the motion to impose the stay on November 17, 2010 (dkt. 32).
19
            11 USC §362(c)(3) applies when a second bankruptcy case is filed by an
20
     individual within a one year period of a prior case that was dismissed. Under these
21
     circumstances, the automatic stay terminates 30 days after the filing of the current
22
     chapter 7 petition unless the stay is extended by the court. The motion to extend
23
     requires notice and a hearing that is completed within the 30 day period after the
24
     subsequent case is filed. In this case the hearing was not completed within the 30 day
25
     period and, even if it had been, the motion to extend the stay was denied. Thus, the
26
     automatic stay in the current case terminated by force of law on June 24, 2010, even
27
     though the order denying the motion to extend was not entered until November 17,
28
     2010. The record clearly shows that there was no hearing within the 30 days – in fact




                                                   -4-
     Case 1:14-bk-15182-GM      Doc 321 Filed 05/06/21 Entered 05/06/21 09:36:38           Desc
                                  Main Document Page 5 of 5



1    the application to shorten time was filed the day before the last day of the stay and no
2    hearing was held on that day. Thus the stay terminated as a matter of law on June 24,
3    2010, so there was no stay in effect when Ms. Burton obtained her judgment on October
4    28, 2010. And unlike the issue of giving notice to creditors of the denial of discharge, no
5    notice was required concerning the termination of the automatic stay because this
6    occurred as a matter of law when no timely extension was granted. The judgment was

7    not renewed prior to October 29, 2010 and is no longer subject to collection. Sustain

8    the objection.

9    ###

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
           Date: May 6, 2021
25
26
27
28




                                                 -5-
